/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114                                                                                                                                                                                                        DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 12-16, 20-26, and 28-31 are pending in the case. Claim 1 is an independent claim.
This Office Action is Non-Final.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests the following title or something similar: SYSTEMS AND METHODS OF HANDLING NODE FAILURE IN A DISTRIBUTED DATA STORAGE USING MULTI-LAYER CONSISTENT HASHING

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claims 28-31 with functional language italicized and generic placeholder and linking phrase in bold for claims 28-31:

28.  The system of claim 1, wherein the object writing step comprises: 
(1) the client computing virtual group identity with hash function and object identity; 
(2) the client retrieving primary node identity of the virtual group from one of the management nodes; 
(3) the client sending file segment or object to the primary node, wherein an initial version of the object is 0;
(4) the primary node checking existent of the object upon receiving the object, then rejecting such request when the object exists, or creating a transaction and appending a new transaction to submitted transaction list when the object does not exist; 
(5) for each secondary node, the primary node modifying fast index BlockID of the transaction according to position of corresponding secondary node in qualified storage nodes list and forwarding modified transaction to corresponding secondary node; 
(6) each secondary node checking consistency of virtual group version upon receiving transaction or request message, then rejecting transaction request when virtual group version of object in the transaction is less than current virtual group version to which the transaction object is mapped, or else appending the transaction to local submitted transaction list and sending to the primary node with a success message about transaction execution; and 
(7) the primary node sending acknowledgement to the client upon receiving success message from all secondary nodes to confirm that the requesting object has already been correctly stored in the storage system, then storing the object as a single file to local file system asynchronously and appending the transaction to committed transaction list; concurrently, the primary node sending the committed transaction list to all secondary nodes to enable the secondary nodes to store the object to its local file system with persistence and also appending transaction to its committed transaction list. 

29.  The system of claim 1, wherein the object reading step comprises: 
(1) the client computing virtual group identity with hash function and object identity; 
(2) the client selecting one management node by means of computing hash value of virtual group identity; 
(3) the client obtaining primary node identity from the management node; 
(4) the client sending read request to the primary node corresponding to the object; 
(5) the primary node collecting K data blocks or coded blocks of the object from local file system and K-1 surviving secondary nodes and reconstructing the object for erasure coding or network coding protection scheme; and the primary node obtaining replica of the object from local storage for multiple-repetitions scheme; and 
(6) the primary storage node sending the object to the client.  

30.  The system of claim 1, wherein the object updating step comprises: 
(1) the client computing next version of the object, i.e. current version plus one;
(2) the client computing virtual group identity by using hash function and object identity; 
(3) the client selecting one management node by hashing the virtual group identity; 
(4) the client obtaining primary node identity from the management node; 
(5) the client sending updated data to primary node corresponding to the object; 
(6) the primary node obtaining current version of the object to be updated from file name and then rejecting updating request when new version is less than or equal to the current version; 
(7) otherwise, the primary node increasing transaction index of virtual group VGTransaction for scheme of multiple repetitions data protection, forming a new transaction containing the update, appending the new transaction to submitted transaction list and forwarding the transaction to all secondary nodes; 
(8) upon receiving the transaction, each secondary node appending the transaction to submitted transaction list by using same rules with the object writing step, and replying a success message about transaction execution to the primary node if the appending is done successfully; 
(9) for erasure coding or network coding, the primary node obtaining old data from local storage or one of other secondary nodes and computing increment of the update Data_Delta by XORing old data and new data; 
(10) the primary node computing increment of parity blocks by considering each updated data increment Data_Delta as a single segment or object according to scheme defined in erasure coding or network coding algorithm, the primary node enabling transaction containing Data_Delta to append to local submitted transaction list or sending the transaction to secondary nodes, then the primary node creating and forwarding the transaction containing increment of parity block Parity_Delta to its corresponding secondary node which is handled in a same way of step (8); and 
(11) upon receiving success message about transaction execution from all secondary nodes, the primary node replying acknowledgement of success execution to update transaction to the client, then the primary node committing transaction asynchronously or sending transaction submitted request to secondary nodes corresponding to updating increment, wherein the secondary nodes include secondary nodes storing Data_Delta and all secondary nodes storing Parity_Delta.  

31.  The system of claim 1, wherein the object deleting step comprises: 
(1) the client computing next version of the object, i.e. current version plus one;
(2) the client computing virtual group identity by using hash function and object identity; 
(3) the client selecting one management node by hashing the virtual group identity; 
(4) the client obtaining primary node identity from the management node; 
(5) the client sending a deleting request DELETE containing <object identity, DELETE> to the primary node; 
(6) the primary node obtaining current version of object to be deleted, and rejecting deleting request when new version of the object in the request is not equal to current version plus one; 
(7) otherwise the primary node increasing transaction index of virtual group, appending the transaction DELETE to submitted transaction list, and forwarding the transaction to all secondary nodes corresponding to BlockID according to its position in qualified nodes list; 
(8) upon receiving the transaction, each secondary node appending the transaction by using same rules with the object writing step, and replying a success message about transaction execution to the primary node if the appending is done successfully; and 
(9) upon receiving the success message about transaction execution from all secondary nodes, the primary node committing the transaction DELETE and sending the transaction committing request to all secondary nodes, the primary node or the secondary node usually does not directly deleting the object in local file system for the committed transaction DELETE, but only marking the object as DELETING, real operation of deleting being executed according to a preset policy which usually delete object permanently after some interval, and the deleting operation being executed asynchronously in background processes.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claims 28-31 are pages 26-38.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2, 4, 12-16, 20-26, and 28-31 are objected to because of the following informalities:
Claim 1, line 9, recites the limitation “the virtual group” that is singular but introduced as plural “from virtual groups” on the same line.  It is unclear which singular virtual group is referred to from this plural virtual groups?  For the remainder of this Office Action, the Examiner will interpret this limitation as “wherein each of the virtual .  Appropriate correction is required.
Claim 1, line 17 recites the limitation “primary node”.  It is unclear if this refers to “a primary node” introduced in line 13 or a new primary node? For the remainder of this Office Action, the Examiner will interpret this limitation as “the primary node”.  Appropriate correction is required.
Claim 1, line 18 recites the limitation “secondary node”. It is unclear if this refers to “one or more secondary nodes” introduced in lines 13-14 or a new secondary node? For the remainder of this Office Action, the Examiner will interpret this limitation as “a secondary node”.  Appropriate correction is required.
Claims 2, 4, 12-16, 20-26, and 28-31 depend on claim 1 and inherit the deficiencies of claim 1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 4, line 1 recites the limitation “each layer of the storage hierarchical tree”, it is unclear what “layer” refers back to as this term was not introduced or defined previously. For the remainder of this Office Action, the Examiner will interpret this limitation as “the storage hierarchical tree comprising a plurality of layers, each layer of the storage hierarchical tree”.  Appropriate correction is required.
Claim 14, line 5 and line 6 recites the limitation “the secondary node”, it is unclear if this refers to “one or more secondary nodes” in claim 1, lines 13-14 or “secondary node” introduced in claim 1, line 18 or “a secondary node” introduced in claim 14, line 3?  Appropriate correction is required.
Claim 14, lines 5 and line 6 recites the limitation “the primary node”, it is unclear if this refers to “a primary node” in claim 14, line 3 or “a primary node” introduced in claim 1, line 13 or “primary node” introduced in claim 1, line 17 or “a primary node” introduced in claim 1, lines 20 and 21?  Appropriate correction is required.
Claim 15, lines 11-12 “virtual group” it is unclear if this refers to a new virtual group or “a virtual group” introduced in claim 15, line 3. For the remainder of this Office Action, the Examiner will interpret this limitation as “the virtual group”.  Appropriate correction is required.
Claim 15, line 12, it is unclear what the symbol “%” refers to?  Appropriate explanation and correction is required.
Claim 15, line 8 “the primary node” it is unclear if this refers to “a primary node” introduced in claim 15 or claim 1? Appropriate correction is required.
Claims 16, 20-24 depend on claim 15 and inherit the deficiencies of claim 15. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 16, line 8 and line 11 “primary node” it is unclear if this refers to “a primary node” in line 8 or “a primary node” in claim 15 or claim 1?  Appropriate correction is required.
Claim 16, line 11 “secondary node” it is unclear if this refers to “a secondary node” in claim 15 or claim 1?  Appropriate correction is required.
Claims 20-24 depend on claim 16 and inherit the deficiencies of claim 16. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 20, line 1 “the failure” unclear what this refers to, does it refer to the failure of primary node, secondary node, both or something else?  Appropriate correction is required.
Claims 21-24 depend on claim 20 and inherit the deficiencies of claim 20. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 21, line 6 “virtual group” unclear if this refers to a new virtual group or the virtual group introduced in claim 15, line 3? For the remainder of this Office Action, the Examiner will interpret this limitation as “the virtual group”.  Appropriate correction is required.
Claim 21, lines 6-7 “qualified storage nodes list” unclear if refers to a new qualified storage nodes list  or the qualified storage nodes list introduced in claim 1, line 10?  For the remainder of this Office Action, the Examiner will interpret this limitation as “the qualified storage nodes list”.  Appropriate correction is required.
Claims 22-24 depend on claim 21 and inherit the deficiencies of claim 21. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 22, line 1 “the hashing table recovery” is singular but in claim 21, line 8 “hashing table recoveries” is introduced as plural. It is unclear which singular hashing table recovery is referred to from this plural hashing table recoveries?  Appropriate correction is required.
Claim 22, lines 5-6, it is unclear what the symbol “<” and “>” refer to?  Appropriate explanation and correction is required.
Claims 23-24 depend on claim 22 and inherit the deficiencies of claim 22. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 23, line 2 “the hashing table recovery” is singular but in claim 21, line 8 “hashing table recoveries” is introduced as plural. It is unclear which singular hashing table recovery is referred to from this plural hashing table recoveries?  Appropriate correction is required.
Claim 24 depends on claim 23 and inherits the deficiencies of claim 23. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 24, line 1 “primary node” it is unclear if this refers to primary node introduced in claims 1, 15 or 16 or a new primary node?  Appropriate correction is required.
Claim 24, line 1 “temporary primary node” it is unclear if this refers to temporary primary node introduced in claim 16 or a new temporary primary node? Appropriate correction is required.
Claim 24, line 5 “submitted transaction list” it is unclear if this is introducing a new submitted transaction list or is the same submitted transaction list introduced in claim 16? For the remainder of this Office Action, the Examiner will interpret this limitation as “the submitted transaction list”.  Appropriate correction is required.
Claim 24, line 5 and line 8 “committed transaction list” it is unclear if this is introducing a new committed transaction list or is the same committed transaction list introduced in claim 16? For the remainder of this Office Action, the Examiner will interpret this limitation as “the committed transaction list”.  Appropriate correction is required.
Claim 25, lines 6-7 “more closed to the virtual identity” is unclear and indefinite as “more close” is indefinite and a relative phrase.  Appropriate correction is required.
Claim 25, line 9 “for each virtual which” is indefinite, unclear and nonsensical.  For the remainder of this Office Action, the Examiner will interpret this limitation as “for each virtual group which”.  Appropriate correction is required.
Claim 30, line 6, line 7 “primary node”, and line 8, line 10, line 16, line 18, line 21, line 23, line 25, line 29, line 30 “the primary node”  it is unclear if this refers to primary node introduced in claims 1 or 30 or a new primary node?  Appropriate correction is required.
Claim 30, line 15 “by using same rules” it is unclear which same rules are referred to?  Appropriate correction is required.
Claim 31, line 7, it is unclear what the symbol “<” and “>” refer to?  Appropriate explanation and correction is required.
Claim 31, lines 14-15 “by using same rules” it is unclear which same rules are referred to?  Appropriate correction is required.
Claim 31, line 22 “usually delete”, this limitation is unclear and indefinite as may be interpreted as sometimes always delete and sometimes never delete. Appropriate correction is required.
Claim 31, lines 22-23 “after some interval”, this limitation is unclear and indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 12-16, 20-26, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 11 “failed storage node” lacks antecedent basis. For the remainder of this Office Action, the Examiner will interpret this limitation as “a failed storage node”. Appropriate correction is required.
Claim 1, line 18 “the failure” lacks antecedent basis.  For the remainder of this Office Action, the Examiner will interpret this limitation as “a 
Claims 2, 4, 12-16, 20-26, and 28-31 depend on claim 1 and inherits the deficiencies of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 2, line 5 “the number of virtual identity of node” lacks antecedent basis. Appropriate correction is required.
Claim 21, line 10 “the qualified storage nodes” lacks antecedent basis.  Appropriate correction is required.
Claims 22-24 depend on claim 21 and inherits the deficiencies of claim 21.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 24, line 8 “the virtual group storage nodes list” lacks antecedent basis. Appropriate correction is required.
Claim 25, line 1 “the storage node” lacks antecedent basis as claim 1 recites “a plurality of storage nodes” or “the storage nodes”.  Appropriate correction is required.
Claim 25, line 5 “virtual group-storage nodes mapping table” lacks antecedent basis.  Appropriate correction is required.
Claim 26, line 1 “storage node” lacks antecedent basis as claim 1 recites “a plurality of storage nodes” or “the storage nodes”.  Appropriate correction is required.
Claim 26, line 6 “virtual group-storage nodes mapping table” lacks antecedent basis.  Appropriate correction is required.
Claim 28, line 14 “transaction request” lacks antecedent basis.  For the remainder of this Office Action, the Examiner will interpret this limitation as “a transaction request”. Appropriate correction is required.
Claim 28, line 19 “the requesting object” lacks antecedent basis.  For the remainder of this Office Action, the Examiner will interpret this limitation as “a [[the]] requesting object”. Appropriate correction is required.
Claim 29, line 11 “the primary storage node” lacks antecedent basis.  Appropriate correction is required.
Claim 30, line 12-13, twice in line 14, line 24, line 25 “the transaction” lacks antecedent basis. For the remainder of this Office Action, the Examiner will interpret this limitation as “the new transaction”. Appropriate correction is required.
Claim 30, lines 19-20  “the update Data_Delta” lacks antecedent basis.  Appropriate correction is required.
Claim 31, line 10 “the request” lacks antecedent basis. For the remainder of this Office Action, the Examiner will interpret this limitation as “the deleting request”. Appropriate correction is required.
Claim 31, lines 11-12, line 18 “the transaction DELETE” lacks antecedent basis.  Appropriate correction is required.
Claim 31, lines 20-21 “the committed transaction DELETE” lacks antecedent basis.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-2, 4, 12-16, 20-26, and 28-31 would be allowable if rewritten or amended to overcome the rejections and objections set forth in this Office Action.

Reasons for Indication of Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter: 
Elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole the italicized elements in claim 1: 

1.  A distributed data storage system using multiple-layers consistent hashing, comprising: 
a plurality of storage nodes providing data storage and redundancy protection, wherein the storage nodes form a storage hierarchical tree, and direct child nodes of a parent node share a same hash space; 
a plurality of management nodes maintaining properties of the storage nodes and mapping information from virtual groups to storage nodes, wherein the virtual group corresponds to a partition of hash space, that is, a hash subspace; 
wherein the mapping information from virtual groups to storage nodes is based on hashing, and comprises: 
mapping information from virtual groups to qualified storage nodes list; and
mapping information from virtual groups and failed storage node to a replacement node of the failed storage node;
wherein the qualified storage nodes list comprises a primary node and one or more secondary nodes;
a plurality of monitor nodes maintaining states of the storage nodes and handling changes of states of the storage nodes including joining, decommissioning and failure, the monitor nodes retrieve state of the storage nodes in the qualified storage nodes list, and primary node and secondary node report the failure of each other to the monitor nodes; and 
one or more clients providing entries for applications or users to access the storage system, wherein the client is used for initiating an access request of an object and searching a primary node corresponding to the object with a two-phase mapping, wherein a first mapping is mapping an object to a virtual group used as an object container, and a second mapping is mapping from a virtual group to a qualified nodes list, then realizes process of object access comprising: 
an object writing step: the client uploading a new object to the storage system;
an object reading step: the client downloading an object from the storage system; 
an object updating step: the client modifying an existed object in the storage system; and 
an object deleting step: the client deleting an existed object in the storage system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Sanakkayala et al. (U.S. Publ. No. 2018/0095855 A1) teaches virtual machine (VM) heartbeat monitoring network of heartbeat monitor nodes monitors target VMs in a data storage management system. Accordingly, target VMs are distributed and re-distributed among illustrative worker monitor nodes according to preferences in an illustrative VM distribution logic. Worker heartbeat monitor nodes use an illustrative ping monitoring logic to transmit special-purpose heartbeat packets to respective target VMs and to track ping responses. If a target VM is ultimately confirmed failed by its worker monitor node, an illustrative master monitor node triggers an enhanced storage manager to initiate failover for the failed VM.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114